DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1-6, filed 02/23/2022, with respect to Gurtler ‘001 having porous body 17 have been fully considered and are persuasive because the porous body would stop the flow of from storage device 300 toward evaporation device 200 of Zou ‘485, therefore not combinable.  The rejection of claims 1-13 and 16 has been withdrawn. 
The examiner contacted Applicants’ representative and agreed on an examiner’s amendment on 03/03/2022. Meanwhile, a new IDS filed on 03/11/2022 of related application 15/734856 includes a reference JP H06-101029 that read into various claims. Therefore, the examiner has to vacate the agreement on allowance and issue this Final Office action.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/734857 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Interpretations
	The previously added limitation “wherein a volume of the crucible continuously increases in a direction toward the inlet“, the “a volume” can be any portion of the entire crucible apparatus that increases toward the inlet. As the volume can be very small, it only needs to be “continuously” within this small volume. Applicants may wish to clearly define the location of the volume from a particular point of the outlet to a particular point of the inlet.

	Note also the difference between “continuously increases” vs. “strictly continuously increases”, the former may have a portion that plateaus and the latter does not.

The “such that outgassed vapour from molten material within the crucible is directed away from the outlet and the surface of the molten material at the outlet is undisturbed and the flow of vaporised material from the outlet is constant” of claim 1, the bold-faced portion is considered a property of the “direct away” and does not have additional structural limitation. Note also this limitation includes inclined cover as defined in claim 10.

	The “a cover extending over the base” of claim 3 reads on a shutter, chamber ceiling (not connected to the base), or a top portion connected with the base forming an enclosed channel.


	The “A steady state vapour deposition evaporator device” of claim 1, the operation condition is an intended use of the apparatus.
The “a melt-down zone, an evaporator zone, and a heating zone” of claim 2, the zone is an abstract concept, the size and shape of each zone can be varied. Furthermore, the melt-down and evaporation/evaporator function depends on the material used and the power of the heater applied, as such, the boundaries of various zone depends on the operation of the apparatus, an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA et al. (JP H06-101029, from IDS, hereafter ‘029).
‘029 teaches all limitations of:
Claim 1: an apparatus for manufacturing the deposition unit magnetic recording medium (English translation, [0004]), after evacuating the vacuum container 8 to that of the predetermined degree of vacuum, actuates the electron gun 7 is evaporated magnetic metal 6 in the crucible 5 (Fig. 1, [0012], the claimed “A steady state vapour deposition evaporator device comprising: a crucible”, note the steady state is an intended use of the apparatus),
Induction heating coil 9a in the crucible 5 in the portion of the opening 5b from the communication hole 5c, 9 b are disposed, whereby pellets of a magnetic metal came supplied from the opening portion 5b is preheated, the openings 5a It has gradually become closer to the evaporation temperature while going to move to the side. 10 is a supply mechanism for supplying into the crucible 5 magnetic metal pellet from opening 5b (Fig. 2, [0011], the claimed “having an inlet through which solid material is introduced to the crucible, and an outlet through which vaporised material is released from the crucible; wherein a volume of the crucible continuously increases in a direction toward the inlet such that outgassed vapour from molten material within the crucible is directed away from the outlet and the surface of the molten material at the outlet is undisturbed and the flow of vaporised material from the outlet is constant”, see illustration below).



    PNG
    media_image1.png
    232
    479
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (outlet)][AltContent: textbox (inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Melt down
zone)][AltContent: textbox (Evaporator
zone)][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inclined cover/
guide surface)][AltContent: arrow][AltContent: textbox (heating
zone)][AltContent: arrow]










Claims 2-10 and 12-13: See illustration above for the claimed “wherein the crucible comprises a melt-down zone, an evaporator zone, and a heating zone through which molten material passes from the melt-down zone to the evaporator zone, the inlet being positioned in the melt-down zone, and the outlet being positioned in the evaporator zone” of claim 2, “wherein the crucible comprises a cover extending over a base” of claim 3, “wherein the cover defines, at least in part, a guide surface for outgassed vapours evolved in the crucible” of claim 4, “wherein the guide surface directs outgassed vapours towards the inlet” of claim 5 as the outgassed vapour has lower density than the melts, “wherein the guide surface is configured to direct outgassed vapours towards one or more vents of the evaporator device” of claim 6 as the inlet also serves as a vent, “wherein the guide surface extends over the heating zone of the crucible, and is shaped to direct outgassed vapours away from the further comprising a first heater for heating the melt-down zone, and a second heater for heating the evaporator zone” of claim 13).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘029, in view of Senateur et al. (US 5945162, hereafter ‘162).
In case Applicants argue that inlet and vent(s) have to be different structure for the limitations of:
Claim 6: wherein the guide surface is configured to direct outgassed vapours towards one or more vents of the evaporator device.  

‘162 is an analogous art in the field of Device For Introducing Precursors Into Chamber For Chemical Vapor Deposition (title), volatizing the injected precursor droplets to produce evaporated precursors (abstract). ‘162 teaches that The first gas flow (arrow 32) is directed to the substrate and the evacuating pipe 28 and the second flow (arrow 34) is directed to a vent 36 whose aperture is close to the injection area. The advantage of the counter-flow 34 is that, if the solvent of the solution 11 containing volatile, a partial evaporation of the solvent occurs between the injection through the injector 14 and the crash of the droplets on the plate 29. The counter-flow 34 enables to evacuate through the vent 36 a portion of this fast evaporated solvent and to reduce a possible detrimental effect of a solvent in excess in the deposition area in the vicinity of the substrate 2 (Fig. 3, col. 6, lines 42-54).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added a vent, as taught by ‘162, to the inclined cover of the crucible 5 of of ‘029, for the purpose of reducing a possible detrimental effect of a solvent in excess in the deposition area in the vicinity of the substrate, as taught by ‘162 (col. 6, lines 52-54).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘029, as being applied to claim 1 rejection above, in view of Tamura et al. (US 20100154712, from IDS, hereafter ‘712).
‘029 does not teach the limitations of:
Claim 11: wherein the base is inclined upwardly from the melt-down zone towards the evaporator zone.  

‘712 is an analogous art in the field of SOURCE GAS GENERATING DEVICE AND FILM FORMING APPARATUS (title), A source gas generating device includes a liquid accommodation unit that accommodates therein the liquid source obtained by liquefying the solid source; a first energy feed unit that supplies energy to raise a rd and 4th sentences).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have changed of the base between the openings 5a and 5b of the crucible 5 of ‘029 with an inclined bottom surface upwardly toward rd and 4th sentences).
Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘029, in view of Zou (US 20180298485, hereafter ‘485).
In case Applicants argue that the “a second heater for heating the evaporator zone” has to be closer to the evaporator zone than the heating zone.
Claim 13: further comprising a first heater for heating the melt-down zone, and a second heater for heating the evaporator zone.  

‘485 is an analogous art in the field of EVAPORATION SYSTEM (title), for an organic light emitting device (OLED) ([0003], well-known OLED made by deposition), as shown in FIG. 16, the feeding device 100 is arranged in a vertical direction.  In this way, by appropriately designing connections among the feeding device 100, the evaporation device 200, and the storage device 300 ([0059], 3rd last sentence). ‘485 teaches that the third heating unit 320 can separately control the temperature in the funnel shaped storage silo 310, and can remove volatile impurities in the organic material (Fig. 10, [0056], 8th sentence), As shown in FIG. 9, in order to further improve heating effect of the second heating unit 250, the second heating unit 250 further comprises a heating element 251 which is arranged on an inner sidewall of the evaporation device housing 210 ([0055], 3rd sentences), for the purpose of enables a stable evaporation rate and improves yield ([0015], last sentence).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4722680 is cited for “an enlarged degassing passage crosssection and thus an enlarged evaporation area of the material” (col. 7, lines 35-37). US 5366207 is cited for “enlarged pipe section 201” for degassing (Fig. 2).

US 20130098453 is cited for a funnel 7 upstream of evaporation chamber 8 and S-shaped siphon 4 (Fig. 1).

Applicant's amendment of 12/13/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEATH T CHEN/Primary Examiner, Art Unit 1716